AO 245C     (Rev. ) Amended Judgment in a Criminal Case                                         (NOTE: Identify Changes with Asterisks (*))
             Sheet 1       Case 4:16-cr-00018-BMM                         Document 41 Filed 02/09/21 Page  1 of 6

                                             UNITED STATES DISTRICT COURT
                                                                                    .POUBOB
                                                           __________ District of __________
           UNITED STATES OF AMERICA                                                  SECOND AMENDED JUDGMENT IN A
                                 V.                                                  CRIMINAL CASE
                   GARY JOSEPH CONTI                                                 Case Number: CR 16-18-GF-BMM-01
                                                                                     USM Number: 12681-046
Date of Original Judgment:                 11/10/2016                                Paul Gallardo
(Or Date of Last Amended Judgment)                                                   Defendant’s Attorney

Reason for Amendment:
G Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))                    G   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
G Reduction of Sentence for Changed Circumstances (Fed. R. Crim.                     G   Modification of Imposed Term of Imprisonment for Extraordinary and
    P. 35(b))                                                                            Compelling Reasons (18 U.S.C. § 3582(c)(1))
G   Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))              G   Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
✔
G   Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                                         to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))

                                                                                     G   Direct Motion to District Court Pursuant   G   28 U.S.C. § 2255 or
                                                                                         G 18 U.S.C. § 3559(c)(7)
                                                                                     G   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
✔ pleaded guilty to count(s) 1 of the Indictment
G
G pleaded nolo contendere to count(s)
    which was accepted by the court.
G was found guilty on count(s)
    after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                       Nature of Offense                                                                Offense Ended                   Count
 18 U.S.C. § 751                       Escape                                                                           11/2/2015                       1




       The defendant is sentenced as provided in pages 2WKURXJK                   *6          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                       G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                     11/10/2016
                                                                                     Date of Imposition of Judgment


                                                                                     Signature of Judge
                                                                                     Brian Morris, Chief United States District Judge
                                                                                     Name and Title of Judge

                                                                                      2/9/2021
                                                                                     Date
                         Case 4:16-cr-00018-BMM Document 41 Filed 02/09/21 Page 2 of 6
AO 245B (Rev. ) Judgment in Criminal Case
                       Sheet 2 — Imprisonment

                                                                                                     Judgment — Page    2       of   6
DEFENDANT: GARY JOSEPH CONTI
CASE NUMBER: CR 16-18-GF-BMM-01

                                                           IMPRISONMENT
           The defendant is hereby committed to the custody of the )HGHUDO Bureau of Prisons to be imprisoned for atotal
term of:
    12 months. This term shall run consecutive to the undischarged term in CR 13-65-GF-BMM-03.




      ✔ The court makes the following recommendations to the Bureau of Prisons:
      G

    That the defendant participate in the Bureau of Prisons' 500-hour Residential Drug Treatment Program, if eligible, for mental
    health counseling purposes; that the defendant be transferred to the Rochester, MN medical facilities for medical evaluation;
    and that the defendant be housed thereafter at a camp in Sheridan, Oregon.

      ✔ The defendant is remanded to the custody of the United States Marshal.
      G

      G The defendant shall surrender to the United States Marshal for this district:
           G at                                   G a.m.      G p.m.         on                                             .

           G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           G before 2 p.m. on                                            .

           G as notified by the United States Marshal.
           G as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                       to

a                                                  , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                         By
                                                                                               DEPUTY UNITED STATES MARSHAL
                           Case 4:16-cr-00018-BMM Document 41 Filed 02/09/21 Page 3 of 6
AO 245B (Rev. ) Judgment in a Criminal Case
                        Sheet 3 — Supervised Release
                                                                                                               Judgment—Page   3   of         6
 DEFENDANT: GARY JOSEPH CONTI
 CASE NUMBER: CR 16-18-GF-BMM-01
                                                          SUPERVISED RELEASE
 Upon release from imprisonment, the defendant shall be on supervised release for a term of :
  2 years. This term shall run concurrently with the supervised release term imposed in CR 13-65-GF-BMM-03.

         The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
 custody of the Bureau of Prisons.
 The defendant shall not commit another federal, state or local crime.
 The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
 substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
 thereafter, as determined by the court.
 G The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
        future substance abuse. (Check, if applicable.)

✔
G       The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)

✔
G       The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)

 G The  defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
   as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
        works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)

 G The defendant shall participate in an approved program for domestic violence.            (Check, if applicable.)

         If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
 Schedule of Payments sheet of this judgment.
           The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditions
 on the attached page.

                                         STANDARD CONDITIONS OF SUPERVISION
   1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
   2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
   3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
   4)    the defendant shall support his or her dependents and meet other family responsibilities;
   5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
         acceptable reasons;
   6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
   7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
         controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
   8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
   9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a
         felony, unless granted permission to do so by the probation officer;
  10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
         contraband observed in plain view of the probation officer;
  11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
  12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
         permission of the court; and
  13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal
         record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
         defendant’s compliance with such notification requirement.
                         Case
AO 245B (Rev. ) Judgment in a4:16-cr-00018-BMM
                                    Criminal Case      Document 41 Filed 02/09/21 Page 4 of 6
         Sheet 3C — Supervised Release
                                                                                           Judgment—Page   4     of      6
DEFENDANT: GARY JOSEPH CONTI
CASE NUMBER: CR 16-18-GF-BMM-01

                                  SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall submit his person, residence, vehicles, and papers, to a search, with or without a warrant by any
probation officer based on reasonable suspicion of contraband or evidence in violation of a condition of release. Failure to
submit to search may be grounds for revocation. The defendant shall warn any other occupants that the premises may be
subject to searches pursuant to this condition. The defendant shall allow seizure of suspected contraband for further
examination.

2. The defendant shall participate in a program for mental health treatment as deemed necessary by the United States
Probation Office, until such time as the defendant is released from the program by the probation office. The defendant is to
pay part or all of the cost of this treatment, as directed by the United States Probation Office.

3. The defendant will provide the United States Probation Office with any requested financial information and shall incur no
new lines of credit without prior written approval of the United States Probation Office.

4. The defendant shall comply with all conditions set forth in 4:13CR00065-03.

*5. The defendant shall pay restitution in the total amount of $51,880.19 at a rate to be determined by United States
Probation. Payments shall be made to: Clerk, United States District Court, Missouri River Courthouse, 125 Central
Avenue West, Suite 110, Great Falls, MT 59404 and disbursed to:

  Park County Sheriff’s Department          $2,000.00
  414 East Callender Street #2
  Livingston, MT 59047

  MACo Property & Casualty Trust (PCT) $49,880.19
  Attn: Debbie K. Bjerke
  Claim Number GCPA34030414
  P.O. Box 7059
  Helena, MT 59604
                         Case
AO 245B (Rev. ) Judgment      4:16-cr-00018-BMM
                              in a Criminal Case             Document 41 Filed 02/09/21 Page 5 of 6
         Sheet 5 — Criminal Monetary Penalties
                                                                                                  Judgment — Page       5     of         6
DEFENDANT: GARY JOSEPH CONTI
CASE NUMBER: CR 16-18-GF-BMM-01
                                          CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                     Assessment                                    Fine                                   Restitution
TOTALS           $ 100.00                                       $ WAIVED                              $    51,880.19


G The determination of restitution is deferred until             . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

✔ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
G
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

  Name of Payee                                                       Total Loss*           Restitution Ordered Priority or Percentage
  Park County Sheriff's Department                                           $2,000.00                 $2,000.00
  414 East Callendar Street #2
  Livingston, MT 59047



  MACo Property & Casualty Trust (PCT)                                      $49,880.19               $49,880.19
  Attn: Debbie K. Bjerke; Claim No. GCPA34030414
  P.O. Box 7059, Helena, MT 59604




TOTALS                            $                51,880.19            $                 51,880.19


G    Restitution amount ordered pursuant to plea agreement $

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

✔
G    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

     G the interest requirement is waived for the
     ✔                                                  G fine      ✔ restitution.
                                                                    G
     G the interest requirement for the      G fine        G restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
AO 245B (Rev. ) Judgment
                          Case in a 4:16-cr-00018-BMM
                                    Criminal Case               Document 41 Filed 02/09/21 Page 6 of 6
         Sheet 6 — Schedule of Payments

                                                                                                             Judgment — Page       6      of          6
DEFENDANT: GARY JOSEPH CONTI
CASE NUMBER: CR 16-18-GF-BMM-01

                                                    SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A    G Lump sum payment of $                                  due immediately, balance due

          G     not later than                                     , or
          G     in accordance         G C,       G D,        G E, or          G F below; or
B    G Payment to begin immediately (may be combined with                  G C,         G D, or      G F below); or
C    G Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                         (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                         (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
           Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty
           payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through
           the Bureau of Prisons’ Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
           the Clerk, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great
           Falls, MT 59404 **Assessment/Restitution Gary Joseph Conti**.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
WKHSHULRGRIimprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate FinancialResponsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



G Joint and Several
     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
